Case 17-17469-mdc   Doc 83   Filed 04/09/19 Entered 04/09/19 12:49:53   Desc Main
                             Document     Page 1 of 5
Case 17-17469-mdc   Doc 83   Filed 04/09/19 Entered 04/09/19 12:49:53   Desc Main
                             Document     Page 2 of 5
Case 17-17469-mdc   Doc 83   Filed 04/09/19 Entered 04/09/19 12:49:53   Desc Main
                             Document     Page 3 of 5
Case 17-17469-mdc   Doc 83   Filed 04/09/19 Entered 04/09/19 12:49:53   Desc Main
                             Document     Page 4 of 5
Case 17-17469-mdc   Doc 83   Filed 04/09/19 Entered 04/09/19 12:49:53   Desc Main
                             Document     Page 5 of 5
